1    KOKJER, PIEROTTI, MAIOCCO & DUCK LLP,
     CERTIFIED PUBLIC ACCOUNTANTS
2    Richard Pierotti #46794
3    333 Pine Street, 5th Floor
     San Francisco, California 94104
4    Telephone: (415) 981-4224
     E-Mail: rpierotti@kpmd.com
5
     Proposed Accountants for Trustee,
6    FRED HJELMESET
7
                                UNITED STATES BANKRUPTCY COURT
8
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
9

10
     In re EVANDER FRANK KANE                             )   Case No. 21-50028 SLJ
11                                                        )   Chapter 7
                                                          )
12                Debtor.                                 )   [Hearing Not Required]
     __________________________________                   )
13
        APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF ACCOUNTANT
14

15                                Kokjer, Pierotti, Maiocco & Duck LLP,
                                       Certified Public Accountants
16
                    This Application of Fred Hjelmeset, Trustee in Bankruptcy of the above-captioned
17
     estate (the "Trustee" or "Applicant"), pursuant to 11 U.S.C. § 327 and Fed. R. Bankr. Proc. 2014,
18
     respectfully represents:
19
           1. Applicant is the duly appointed Trustee in Bankruptcy of the estate of the above-named
20
     debtor.
21
           2.       Applicant desires to retain Kokjer, Pierotti, Maiocco & Duck LLP, Certified Public
22
     Accountants ("Proposed Accountant"), as his accountant herein to prepare and file tax returns; to
23
     prepare tax projections and tax analysis, if necessary; to analyze tax claims filed in the case; to
24
     analyze the tax impact of potential transactions; to analyze as to avoidance issues, if necessary; to
25
     testify as to avoidance issues, if necessary; to prepare a solvency analysis, if necessary; to prepare
26
     wage claim withholding computations and payroll tax returns, if necessary; to serve as Trustee’s

     general accountant and to consult with the Trustee and the Trustee’s counsel as to those matters.



      Case: 21-50028       Doc# 20     Filed: 02/02/21     Entered: 02/02/21 15:13:50       Page 1 of 2
1
           3.       Applicant desires to retain Kokjer, Pierotti, Maiocco & Duck LLP, Certified Public
2
     Accountants, because it is well-qualified to perform the services required, and is familiar with the
3
     principles governing professional persons in a bankruptcy case.
4
           4.       To the best of Applicant's knowledge, based on the Declaration of Proposed
5
     Accountant filed herewith, Applicant believes Kokjer, Pierotti, Maiocco & Duck LLP, and the
6
     principals and employees of that firm have no connections with the debtor, creditors or any other
7
     party in interest or their respective attorneys and accountants, the United States Trustee, or any
8
     person employed in the office of the United States Trustee and, therefore, represent no interest
9
     adverse to the estate or creditors with respect to the matters on which his services are to be used by
10
     the Trustee and the estate.
11
           5.       Proposed Accountant generally charges on an hourly rate basis as follows:
12
                            Richard Pierotti                $475
13                          Senior Manager                  $350
14                          Senior Accountant               $315
                            Senior Staff Accountant         $285
15                          Staff Accountant                $235 - $250

16   These rates are subject to change from time to time.
17         6.       Except to the extent the Court hereafter allows payment of compensation to
18   Proposed Accountant out of the estate, Applicant has no compensation arrangement with Proposed
19   Accountant in connection with this bankruptcy case.
20                  WHEREFORE, Applicant prays for an Order authorizing the employment of
21   Kokjer, Pierotti, Maiocco & Duck LLP, Certified Public Accountants, for the foregoing purposes.
22

23
     Dated: February 2, 2021                                By: /s/ Fred Hjelmeset
24                                                              Fred Hjelmeset, Trustee

25

26




      Case: 21-50028       Doc# 20     Filed: 02/02/21      Entered: 02/02/21 15:13:50      Page 2 of 2
